MATTHIAS, J.:
1. • Although a- passenger upon a ' street car .con tinues to be a passenger until' he has accomplishec *405he act of alighting in safety, and although the com->any owes him a high degree of care so long as the elation of carrier and passenger continues, such re-ation terminates and the duty of the company as a arrier is ended when it has discharged him safely pon the street, and the company is not responsible or dangers which subsequently arise from conditions ot of its own creation.
2.It is not the duty of a conductor or. motorman 0 warn passengers upon leaving a street car at a egular stop of the danger of automobile traffic in city street, and failure to caution such passenger of pproaching automobiles will not render the company ¡able for injuries caused by an automobile passing he car at an excessive rate of speed and striking the assenger after he had alighted from the street car 1 safety.
Judgment affirmed.
Marshall, C. J., Robinson and Jones, JJ., concur, filen, J., qoneurs in proposition 1 of the syllabus. Jay, J., took no part in the consideration or decision f the case.